Citation Nr: 0708045	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  97-33 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg/knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran previously testified at a videoconference hearing 
before a Veterans Law Judge in August 2001.  The judge that 
held the hearing is no longer with the Board.  The Board 
wrote to the veteran and advised him of his right to have 
another hearing in his case in February 2007.  See 38 C.F.R. 
§ 20.707 (2006).  The veteran responded that same month that 
he wanted a videoconference hearing.  

The veteran's case will be remanded to afford the veteran's 
representative at the Montgomery RO an opportunity to become 
familiar with the claims folder in order to represent the 
veteran's interest at the hearing.

Accordingly, the case is REMANDED for the following action:

The claims folder should be transferred 
to the Montgomery RO and the veteran 
should be scheduled for a videoconference 
hearing at the Montgomery RO with a 
Veterans Law Judge sitting in Washington 
D.C. The veteran and his representative 
should be given opportunity to prepare 
for the hearing.

The claims folder should be returned to the Board in advance 
of the scheduled hearing.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



